t c no united_states tax_court jack a fleischli a k a jack forbes petitioner v commissioner of internal revenue respondent docket no filed date in p had a net profit of more than dollar_figure from the practice of law p also earned dollar_figure from acting activities and had acting-related expenses of dollar_figure for a qualified_performing_artist may deduct from gross_income employee business_expenses related to his or her work as a performing artist if inter alia the individual has adjusted_gross_income before deducting those business_expenses of not more than dollar_figure sec_62 b i r c p contends that adjusted_gross_income in sec_62 i r c includes only adjusted_gross_income from the performance of services as a performing artist held the term adjusted_gross_income in sec_62 i r c means the same as adjusted_gross_income in sec_62 i r c and thus is computed based on a taxpayer’s gross_income from all sources jack a fleischli pro_se john d faucher for respondent colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 a of dollar_figure respondent concedes that petitioner is not liable for the sec_6662 penalty after concessions the issue for decision is whether for purposes of sec_62 adjusted_gross_income includes only a taxpayer’s income from the performance of services as a performing artist or whether it means the same as adjusted_gross_income in sec_62 and thus is computed based on a taxpayer’s gross_income from all sources we hold that it means the same as adjusted_gross_income in sec_62 findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california when the petition was filed section references are to the internal_revenue_code in effect for the applicable_year rule references are to the tax_court rules_of_practice and procedure we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because the issue is one of law see sec_7491 petitioner was a self-employed practicing attorney in he earned a net profit of more than dollar_figure from the practice of law in petitioner also worked as an actor in he used the professional name jack forbes in that year he earned dollar_figure from acting and had acting-related expenses of dollar_figure he reported a net_loss from acting on a schedule c profit or loss from business attached to his return during an examination of petitioner’s return respondent allowed petitioner to treat his acting expenses as adjustments to gross_income for respondent determined that petitioner had adjusted_gross_income of more than dollar_figure in and that as a result petitioner may not deduct his acting expenses of dollar_figure as adjustments to gross_income under sec_62 and b opinion a whether adjusted_gross_income in sec_62 includes only income from the performance of services as a performing artist background in computing adjusted_gross_income a qualified_performing_artist may deduct from gross_income employee business_expenses incurred in connection with his or her performance of services in respondent concedes that these expenses are unreimbursed employee_expenses for the performing arts as an employee sec_62 a qualified_performing_artist is an individual who performs services in the performing arts for at least two employers during the tax_year and who receives at least dollar_figure from each of two of these employers whose related performing arts expenses are more than percent of such individual’s gross_income from the performance of those services and whose adjusted_gross_income is not more than dollar_figure before deducting those business_expenses sec_62 and respondent concedes that petitioner meets requirements and the parties dispute whether petitioner had adjusted_gross_income for purposes of sec_62 of more than dollar_figure in petitioner’s contentions regarding the statutory language petitioner contends that the term adjusted_gross_income in sec_62 includes only petitioner’s gross_income from acting activities not his gross_income from all sources we disagree adjusted_gross_income is in the case of an individual gross_income minus certain deductions sec_62 gross_income includes all income from whatever source sec_62 provides in pertinent part sec_62 adjusted_gross_income defined a general_rule --for purposes of this subtitle the term adjusted_gross_income means in the case of an individual gross_income minus the following continued derived unless excluded by law sec_61 thus in deciding whether petitioner qualifies under sec_62 as a performing artist we consider whether petitioner’s adjusted_gross_income computed based on his gross_income from all sources exceeds dollar_figure sec_62 provides that a qualified_performing_artist is an individual whose business_expenses exceed percent of his or her gross_income attributable to the performance of such services petitioner contends that sec_62 which imposes a ceiling on the amount of adjusted_gross_income an individual may earn during the tax_year and qualify as a qualified_performing_artist should be interpreted to mean the same as sec_62 that is to include only income from activities as a performing artist we disagree sec_62 refers to adjusted_gross_income not to gro sec_4 continued deductions certain trade and business deductions of employees -- b certain expenses of performing artists --the deductions allowed by sec_162 which consist of expenses paid_or_incurred by a qualified_performing_artist in connection with the performances by him of services in the performing arts as an employee income from activities as a performing artist we assume that congress intends a different meaning when it uses different language 520_us_1 232_f3d_854 11th cir 119_tc_317 affd 370_f3d_1228 d c cir petitioner contends that respondent is estopped from contending that petitioner is not a qualified_performing_artist for because respondent determined that petitioner was a qualified_performing_artist in we disagree the commissioner is not bound in any year to allow a deduction permitted for another year see 877_f2d_624 n 7th cir affg tcmemo_1987_295 713_f2d_347 8th cir affg tcmemo_1982_451 for purposes of sec_62 adjusted_gross_income means a taxpayer’s adjusted_gross_income from all sources petitioner’s adjusted_gross_income exceeded dollar_figure in thus petitioner was not a qualified_performing_artist under sec_62 and may not deduct from gross_income his employee business_expenses incurred as a performing artist b whether application of sec_62 violates petitioner’s constitutional rights of due process petitioner argues that the dollar_figure ceiling in sec_62 unconstitutionally discriminates against performing artists who earn more than dollar_figure annually petitioner cites 50_f3d_739 9th cir for the proposition that a tax is discriminatory if it is not imposed equally upon similarly situated groups and contends that respondent’s reading of adjusted_gross_income improperly discriminates between performing artists whose performing artist income does not exceed dollar_figure and performing artists whose performing artist income does not exceed dollar_figure but whose total income from all sources exceeds dollar_figure petitioner also argues that the internal_revenue_code unconstitutionally favors elementary and secondary school teachers who may deduct employee business_expenses up to dollar_figure from their gross_income regardless of the amount of income they earn over artists see sec_62 d we disagree with these arguments a tax statute which provides different treatment for different classes of persons generally does not violate the fifth_amendment if it has a rational basis 461_us_540 400_us_4 267_us_442 durham v commissioner tcmemo_2004_125 legislatures have particularly broad latitude in creating classifications and distinctions in tax statutes regan v taxation with representation supra 301_us_495 580_f2d_152 5th cir different tax_rates for single and married taxpayers are constitutional affg tcmemo_1977_405 550_f2d_1239 7th cir same by limiting the tax deduction at issue here to artists with incomes under dollar_figure congress clearly intended to benefit low-income performing artists we believe there is a rational basis for targeting the provision at issue here to performing artists with adjusted gross incomes not in excess of dollar_figure because they have a greater need for assistance than higher income performing artists petitioner points out that a statute constitutionally valid when enacted may become invalid by a change in the conditions to which it is applied citing 369_us_186 n and contends that the dollar_figure ceiling in sec_62 violates due process because the statute contains no provision to adjust for inflation petitioner cites no authority and we know of none supporting his contention that congress’s failure to adjust for inflation the dollar_figure ceiling in sec_62 invalidates the statute finally petitioner contends that we must carefully consider whether taxes imposed on performing artists which petitioner views as a politically impotent class are discriminatory see 728_f2d_628 4th cir petitioner misconstrues politically impotent class to include performing artists the term politically impotent class refers to a class of people subject_to tax but who are not allowed to vote id we conclude that application of sec_62 to petitioner is constitutional and does not violate petitioner’s constitutional rights to due process of law to reflect concessions and the foregoing decision will be entered under rule
